331 S.W.3d 731 (2011)
Dionysus SOUBASIS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94367.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Maleaner R. Harvey, St. Louis, MO, For Movant/Appellant.
Shaun J. Mackelprang, Richard A. Starnes, Jefferson City, MO, For Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Dionysus Soubasis appeals from the judgment of the motion court denying his amended Rule 29.15[1] post-conviction relief motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the findings and conclusions of the motion court are not clearly erroneous. Rule 29.15(k); Glass v. State, 227 S.W.3d 463, 468 (Mo.banc 2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2008, unless otherwise noted.